Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9-13 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Starbuck et al. (US 6,871,515).

Starbuck teaches the knitted element capable of being used for lacing including a boundary [Fig. 2; the left and right sides of the knitted structure form two boundaries]; a first knit course [Fig. 2; the knitted structure comprises a plurality of courses] extending from the boundary and a and a second course extending from the boundary, wherein the first course and the second course are interlooped at a first location, the first location being adjacent to the boundary, and wherein a contour section is located between the first course and the second course at a second location, the second location being spaced from the boundary, such that the boundary is curved in a concave manner at the first location.


    PNG
    media_image1.png
    757
    712
    media_image1.png
    Greyscale
 
Regarding claim 2, the contour section includes a third course that is interlooped with at least one of the first course and the second course, the third course terminating at a location between the first location and the second location. Regarding claim 3, an aperture (200) is located between the first course and the second course, the aperture being adjacent to the contour section, and the aperture being located between the first location and the second location. 

Regarding claim 4, the contour section includes a third course being interlooped with at least one of the first course and the second course, the third course terminating at the aperture.
Regarding claim 9, the knitted component is capable of forming a lacing element for an upper of an article of footwear. Regarding claim 10, a boundary; and a first course extending from the boundary; and a second course extending from the boundary, wherein a contour section is located between the first course and the second course at a first location, the first location being adjacent to the boundary, such that the boundary is curved in a convex manner at the first location, and wherein the first course and the second course are interlooped at a second location, the second location being spaced from the boundary.  Regarding claim 11, the contour section includes a third course that is interlooped with at least one of the first course and the second course, the third course terminating at a location between the first location and the second location. Regarding claim 12, an aperture (200) is located between the first course and the second course, the aperture being adjacent to the contour section, and the aperture being located between the first location and the second location. Regarding claim 13, the contour section includes a third course being interlooped with at least one of the first course and the second course, the third course terminating at the aperture. Regarding claim 17, the knitted component is capable of forming a lacing element for an upper of an article of footwear.





Allowable Subject Matter
Claims 5-8, 14-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2
Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 
-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY WORRELL whose telephone number is (571)272-4997.  The examiner can normally be reached on M, W-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached at 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

ldw